337 F.2d 419
Woodrow W. GAINEY, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 21392.
United States Court of Appeals Fifth Circuit.
October 16, 1964.

Michael D. Alembik, Atlanta, Ga., for appellant.
Allen L. Chancey, Jr., Asst. U. S. Atty., Charles L. Goodson, U. S. Atty., Atlanta, Ga., for appellee.
Before BROWN and BELL, Circuit Judges, and SPEARS, District Judge.
PER CURIAM.


1
Asserted with resourceful vigor by court-appointed counsel, the Appellant seeks reversal of the denial by the District Court of his § 2255 petition.


2
The District Court held full hearings on the § 2255 petition. Petitioner was there likewise represented by experienced counsel. A consideration of this record convinces us that there was ample basis from qualified medical-psychiatric experts for the trial Court's conclusion that at the time of his trial, Petitioner had the requisite mental capacity to stand trial and assist in his defense. The hearings and the evidence satisfied the requirements elucidated in Bishop v. United States, 1956, 350 U.S. 961, 76 S. Ct. 440, 100 L. Ed. 835; Dusky v. United States, 1960, 362 U.S. 402, 80 S. Ct. 788, 4 L. Ed. 2d 824; Van De Bogart v. United States, 5 Cir., 1962, 305 F.2d 583, 588; Corbett v. United States, 5 Cir., 1961, 296 F.2d 131, and similar cases.


3
Affirmed.